Citation Nr: 1420547	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to on in initial evaluation in excess of 20 percent for type II diabetes mellitus.  

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2011 this matter was last before the Board at which time it was remanded for further development.  The Board also remanded a claim for service connection for posttraumatic stress disorder, which was granted in a September 2012 rating decision.  This issue is thus no longer on appeal.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as 'part and parcel' of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence raises the issue that the Veteran may be unemployable due to service-connected disabilities, to include that on appeal, the issue of a TDIU is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At no time during the applicable period has the competent and probative evidence demonstrated that the Veteran's type II diabetes mellitus has manifested by regulation of activities.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a). The RO provided the appellant pre-adjudication notice by a letter dated in February 2005.  He was provided notice addressing the rating criteria and effective date provisions regarding his claim in a September 2006 letter and the claim was readjudicated thereafter.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his type II diabetes mellitus.  Notably, following the Board's latest remand of this matter, the Veteran was invited to identify or submit any additional medical records, but did not do so.  He signed a September 2012 waiver of RO consideration of any additional evidence, but did not provide any evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  
The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate. They are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  They adequately address the current severity of his disability.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran's diabetes mellitus type II is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.
"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In November 2004 the RO received the Veteran's claim for service connection of type II diabetes mellitus.  At the time of his claim, he submitted a November 2004 letter from Dr. G.C.S., Jr., M.D.  The letter noted that the Veteran then had type II diabetes and was insulin-dependent. 

In July 2005, the Veteran was afforded a VA examination.  At the time of the examination, the Veteran reported that he had been diagnosed as having diabetes in 2004 related to high glucose levels discovered during a visit for back complaints.  He was apparently hospitalized and started on insulin at that time and reported a history of about 2 hypoglycemic reactions per week.  He had a restricted diet that was low on carbohydrates and refined sugar.  He ate 4 meals per day and snacked every 2 hours.  He was not on any restrictions related to his diabetes, but took insulin in the morning and evening.  He saw his diabetic care provider every 2 to 3 months.  His blood glucose levels were high.

In a June 2006 statement, the Veteran disagreed with the assigned 20 percent evaluation for type II diabetes mellitus.  He particularly complained of neuropathy of the extremities.  Notably, service connection for peripheral neuropathy of the 4 extremities was established in a November 2007 rating decision, which was not appealed.  

A February 2007 record from Hill Crest Hospital documents assessed type II diabetes mellitus.  The note reflects augmentation of insulin, continued Metformin and a 2200 calorie ADA.  The records document that the Veteran was discharged to regular activity, as well.  VA records dated thereafter document treatment for type II diabetes with insulin-dependence.

In a December 2007 statement the Veteran continued to relate disagreement with the assigned 20 percent evaluation for type II diabetes mellitus.  He stated that he could not walk more than a block due to pain and that his legs would lock up.  He related that he had discussed regulation of activities with his doctor and that although the doctor had indicated he would document such, he had not done so.  Notably, service connection for peripheral vascular disease of the lower extremities was established in a September 2012 rating decision, which was not appealed.  

The Veteran was again afforded a VA examination in August 2012.  The examination notes assessed type II diabetes mellitus and that the Veteran managed the condition by restricted diet.  The Veteran was also prescribed an oral hypoglycemic agent and insulin more than once per day.  The examination report conspicuously notes that the Veteran had not been prescribed regulation of activities to manage his condition, defined as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  The examination report discloses complications type II diabetes mellitus for which service connection is in effect, but does not note any prescribed restriction of activities.  The examiner noted that the Veteran's type II diabetes mellitus was moderate in severity, based on the need for insulin, the glycemic control from the lab data and that associated diabetic complications.  The examiner particularly noted that the Veteran did not have documented hypoglycemic reactions with activity.  

In order to substantiate an evaluation in excess of 20 percent the evidence must competently establish that the Veteran has been directed to regulate his activities.  Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho, at 363-364.  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 40 percent or higher ratings must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  An evaluation in excess of 20 percent under Diagnostic Code 7913 thus requires medical evidence that occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. at 363-364.

The Veteran's claim for an increased rating for his type II diabetes mellitus must be denied because neither his contentions nor the evidence reflects that there has been regulation of activities as defined in Diagnostic Code 7913.  As outlined above, at no time has regulation of activity, either occupationally or recreationally, been advised by a medical professional.  Although the Veteran has indicated there is restriction on his activity, such evidence does not qualify as "medical evidence" establishing regulation of activity.  Id. at 363-366.  Along these lines, the Board notes the Veterans second-hand relation that his doctor was going to note in his records that he was indeed advised to regulate his activities.  However, he was asked to provide or identify any additional medical records relevant to his claim by way of an August 2011 letter and did not provide or identify any such record.  Moreover, the VA treatment records do not indicate that regulation of activities is required due to the diabetes mellitus.  Furthermore, the recent VA examination showed no hypoglycemic episodes with activity.  Accordingly, because the medical evidence has never established regulation of activity, the claim must be denied.  Fenderson, supra. 

Lastly, the Board observes that Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, service connection is in effect for diabetic complications that include diabetic neuropathy of the bilateral upper and lower extremities, peripheral vascular disease and erectile dysfunction.  These disabilities were the subjects of other rating decisions and the Veteran has not appealed them.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon diabetes mellitus requiring insulin or an oral hypoglycemic agent with regulation of diet and higher evaluations remain available.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.

In short, there is nothing in the record to indicate that the service-connected diabetes mellitus presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus is denied.


REMAND

As noted above, the issue of entitlement to a TDIU is on appeal.  Rice, supra.  During a February 2007 psychological assessment the Veteran related that it would be hard for him to find a job with his disabilities, including diabetes and peripheral neuropathy.  The clinician noted that it would be highly unlikely that he would be able to find suitable employment in part due to his medical problems.

A VA examination regarding the functional impairment that results from his service-connected disabilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how to substantiate a claim for a higher rating on the basis of TDIU.  Request that the Veteran submit a TDIU claim form addressing his educational and work background.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) for his claim of entitlement to TDIU. The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner is asked to comment on the functional impairment caused solely by the service-connected disabilities, which include peripheral vascular disease of the lower extremities, posttraumatic stress disorder, type II diabetes mellitus, diabetic neuropathy of the upper and lower bilateral extremities, tinnitus, erectile dysfunction and bilateral hearing loss.  

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a Supplemental Statement of the Case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


